Citation Nr: 0306523	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

The propriety of the ratings assigned following the grant 
of service connection for asbestosis with emphysematous 
changes and bilateral small bullae:  10 percent from 
November 12, 1997, and 30 percent from June 7, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal arises from a July 1998 rating action that 
granted service connection for asbestos-related pleural 
disease and assigned an initial noncompensable rating from 
November 12, 1997.  A Notice of Disagreement with the initial 
noncompensable rating was received in December 1998.  A 
Statement of the Case (SOC) was issued in February 1999, and 
a Substantive Appeal, wherein the veteran requested a Board 
hearing at the RO, was received in April 1999.  

By rating action of February 2000, the RO granted an initial 
10 percent rating for asbestosis from November 12, 1997, and 
a Supplemental SOC (SSOC) was issued subsequently in February 
2000.  The veteran disagreed with the 10 percent rating in 
March 2000, claiming a higher rating.  In March 2002, the RO 
issued a SSOC reflecting a grant of an initial 30 percent 
rating for asbestosis with emphysematous changes and 
bilateral small bullae from June 7, 2001.  

Inasmuch as this claim involves disagreement with the initial 
(and subsequent) rating assigned, the Board has characterized 
the issue in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Moreover, as a higher evaluation is 
available this condition at each stage, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the matter of an initial rating in excess of 10 
percent from November 12, 1997, and a rating in excess of 30 
percent from June 7, 2001, remain viable on appeal.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

By letter of January 2003, the RO notified the veteran and 
his representative of a Board hearing that had been scheduled 
for him at the RO for a date in February.  Subsequently in 
January 2003, the veteran, through his representative, 
canceled the hearing. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  From the November 12, 1997 effective date of the grant of 
service connection through March 14, 2001, the veteran's 
asbestosis with emphysematous changes and bilateral small 
bullae has been manifested by clinical findings showing a FVC 
between 90.2 and 93.8 percent predicted and DLCO (SB) of 73.3 
percent predicted; he has complained of shortness of breath 
with climbing stairs and prolonged walking.

3.  Since March 15, 2001, the veteran's asbestosis with 
emphysematous changes and bilateral small bullae has been 
manifested by clinical findings showing DLCO (SB) decreased 
to 60 percent predicted; he has complained of chronic chest 
congestion and cough, and shortness of breath after walking 1 
block, and he uses an inhaler a few times a day.


CONCLUSIONS OF LAW

1.  As the initial 10 percent rating assigned for asbestosis 
with emphysematous changes and bilateral small bullae, from 
November 12, 1997, is proper, the criteria for a higher 
initial rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Code 6833 (2002).

2.  The criteria for a 30 percent rating for asbestosis with 
emphysematous changes and bilateral small bullae, from March 
15, 2001, have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.655(b) and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6833 (2002).

3.  The criteria for a rating in excess of 30 percent for 
asbestosis with emphysematous changes and bilateral small 
bullae have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.655(b) and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6833 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the July 1998 rating action, the February 1999 SOC, the 
February 2000 rating action and SSOC, the July, October, and 
November 2000 and January and April 2001 letters from the RO, 
the March 2002 SSOC, and the February 2003 letter from the 
RO, the veteran was variously notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence that would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously, 
and specifically in the April 2001 letter, informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from the veteran; what evidence VA 
had retrieved and considered in his claims; what evidence he 
had to furnish; what he had to do to obtain assistance from 
VA in connection with his appeal; and that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave VA 
enough information about such records so that VA could 
request them from the person or agency that had them.  In 
addition, the April 2001 RO letter informed the veteran of 
the VCAA and its requirements; notified him that VA needed 
him to furnish the name and address of any medical provider, 
the time frame covered by the records, and the condition for 
which he was treated, and that VA would request such records 
on his behalf if he signed a release authorizing VA to 
request them; and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
April 2001 RO letter to the veteran specifically requested 
him to furnish any additional pertinent medical evidence that 
the RO did not have or to sign release(s) authorizing VA to 
obtain such evidence.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has obtained extensive VA and private 
medical records of treatment and evaluation of the veteran; 
all have been associated with the claims file.  He was 
afforded comprehensive VA examinations in March 1999, October 
2000, and February 2002; the veteran refused pulmonary 
function tests (PFTs) on the latter examination.  Pursuant to 
his request, he was scheduled for a Board hearing in February 
2003, but he canceled the hearing, and did not request 
rescheduling of the hearing during the appropriate time 
frame.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Analysis

Historically, by rating action of July 1998, the RO granted 
service connection and assigned an initial noncompensable 
rating under Diagnostic Code (DC) 6833 for asbestos-related 
pleural disease from November 12, 1997.  By rating action of 
February 2000, the RO granted an initial rating of 10 percent 
for asbestosis from November 12, 1997.  In March 2002, the RO 
granted an initial rating of 30 percent for asbestosis with 
emphysematous changes and bilateral small bullae from June 7, 
2001.  

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          two ratings apply 
under a particular DC, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
Fenderson decision noted an important distinction with 
respect to an appeal involving a veteran's disagreement with 
an initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
are required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran's asbestosis with emphysematous 
changes and bilateral small bullae has been rated according 
to a general rating formula for interstitial lung disease 
under DC 6833.  Under those rating criteria, a 10 percent 
rating is warranted for a Forced Vital Capacity (FVC) of 75- 
to 80-percent predicted, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66- to 80-percent predicted.  A 30 percent rating requires 
a FVC of 65- to 74-percent predicted, or DLCO (SB) of 56- to 
65-percent predicted.  A 60 percent rating requires a FVC of 
50- to 64-percent predicted, or DLCO (SB) of 40- to 55-
percent predicted, or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating requires a FVC of less than 
50-percent predicted, or DLCO (SB) less than 40-percent 
predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6833.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a 30 percent rating for 
asbestosis with emphysematous changes is warranted from March 
15, 2001, but that an initial rating in excess of 10 percent 
is not warranted prior to that date, and that a rating in 
excess of 30 percent is not warranted from that date.

The Board has reviewed the May 1997 medical report of D. 
Brodoff, D.O., numerous VA outpatient and examination records 
from March 1999 to June 2001, and numerous medical records of 
B. Kelberg, D.O., from August 1999 to October 2000, but the 
clinical findings in those records do not show a FVC of 65- 
to         74-percent predicted, or DLCO (SB) of 56- to 65-
percent predicted such as to warrant a 30 percent rating 
under DC 6833 prior to March 15, 2001.  Rather, the findings 
showing a FVC between 90.2 and 93.8 percent predicted and 
DLCO (SB) of 73.3 percent predicted recorded on both May 1999 
and January 2000 VA PFTs are consistent with the rating 
criteria for no more than the initial 10 percent rating prior 
to March 15, 2001.   

The Board notes, however, the March 15 and June 7, 2001 VA 
medical records and the February 2002 VA examination report 
are illustrative in establishing when an increase in 
disability, pursuant to the pertinent rating criteria, had 
occurred.  In this regard, the Board notes that the June 7 
record refers to March 15 PFTs showing DLCO (SB) decreased to 
60 percent predicted; the Board finds that that clinical 
finding is consistent with the rating criteria for a 30 
percent rating from March 15, 2001.  

However, no higher schedular rating is assignable since that 
time.  The clinical findings from March 15, 2001 and 
thereafter do not show a FVC of 50- to 64-percent predicted, 
or DLCO (SB) of 40- to 55-percent predicted, or maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation such as to warrant a 60 
percent rating under DC 6833.  Rather, the March 15, 2001 
finding showing DLCO (SB) decreased to 60 percent predicted 
is consistent with the rating criteria for no more than a 30 
percent rating since that date, and there simply is no 
medical evidence to establish entitlement to any higher 
evaluation.  As the veteran refused PFTs on the February 2002 
VA examination, additional medical data that might have had 
an effect on his percentage disability rating was not 
obtained.  Hence, the Board, like the RO, has no other choice 
but to evaluate the veteran on the basis of the evidence 
currently of record.  See 38 C.F.R. § 3.655(b). 

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the asbestosis with emphysematous changes and bilateral small 
bullae has reflected so exceptional or unusual a disability 
picture as to meet the criteria for invoking the procedures 
for assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  During the 
February 2002 VA examination, the veteran reported that he 
had been retired from work since 1983.  Moreover, the 
asbestosis with emphysematous changes is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  Also during the February 2002 VA examination, the 
veteran denied hospitalization for any respiratory failure.  
In the absence of evidence of such factors as those outlined 
above, the Board is not required to undertake the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that an 
initial rating for asbestosis with emphysematous change and 
bilateral small bullae in excess of 10 percent must be 
denied, but that a 30 percent (but no higher) rating for that 
condition, from March 15, 2001, should be granted.  As 
regards the questions of a rating in excess of 10 percent 
prior to March 15, 2001, and a rating in excess of 30 percent 
since that date, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher evaluation during either period, that that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

An initial rating in excess of 10 percent for asbestosis with 
emphysematous changes and bilateral small bullae, from 
November 12, 1997, is denied.

A 30 percent rating for asbestosis with emphysematous changes 
and bilateral small bullae, from March 15, 2001, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating in excess of 30 percent for asbestosis with 
emphysematous changes and bilateral small bullae is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

